Citation Nr: 1325729	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  06-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire
			

THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

(The issues of entitlement to an initial rating greater than 40 percent for degenerative disc disease of L5-S1 and to a total disability rating based on individual unemployability (TDIU) are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney with Jackson and MacNicol, Attorneys at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had multiple periods of Active Duty for Training (ACDUTRA) in the Air Force National Guard and the Army National Guard, including from November 1969 to March 1970, and additional periods of Inactive Duty Training (INACDUTRA).  His last period of active service ended in approximately November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied, in pertinent part, the Veteran's claims of service connection for a left ankle disability, a right knee disability, and for a left knee disability.  A videoconference Board hearing was held at the RO in December 2006 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2007 and in March 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to verify all of the Veteran's active service dates and obtain relevant service records.  The Defense Finance and Accounting Service (DFAS) subsequently verified these dates in 2011 and relevant records were associated with the claims file.  RO/AMC personnel then reconstructed the Veteran's active service dates and concluded that his last period of active service had ended in approximately November 1986.  The Board also directed that the RO/AMC schedule the Veteran for appropriate examinations to determine the nature and etiology of his claimed disabilities.  These examinations occurred in March 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2013, the Veteran's representative submitted additional evidence in support of his higher initial rating claim for degenerative disc disease of L5-S1 directly to the Board.  As noted, this issue is the subject of a separate Board decision.  This evidence was submitted with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c) (2012).  A review of this evidence shows that it also included a copy of the Veteran's March 2012 VA ankle conditions Disability Benefits Questionnaire (DBQ) which is discussed in detail below.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience any current left ankle or right knee disability which could be attributed to active service.

2.  The record evidence shows that the Veteran's current left knee disability is not related to active service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not caused or aggravated by active service nor may arthritis of the left ankle be presumed to have been incurred during service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A right knee disability was not caused or aggravated by active service nor may arthritis of the right knee be presumed to have been incurred during service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2012).

3.  A left knee disability was not caused or aggravated by active service nor may arthritis of the left knee be presumed to have been incurred during service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters issued in May 2004 and in April 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice concerning service-connection claim was provided in March 2006, the April 2006 VCAA notice letter, and in May 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As will be explained below in greater detail, the evidence does not support granting service connection for a left ankle disability, a right knee disability, or for a left knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2004 notice was provided prior to the currently appealed rating decision issued later in May 2004; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for a left ankle disability, a right knee disability, and for a left knee disability.  The Veteran was assisted at the hearing by an accredited representative from the State Veterans' Council of New Hampshire, his then-service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of his left ankle and bilateral knee symptomatology since active service. 

Moreover, neither the Veteran nor his former or current representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's left ankle, right knee, and left knee disabilities to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Although some of the Veteran's service records have been obtained by VA or provided to VA by the Veteran, it appears that some of his service records may be missing or lost.  The Board remanded this appeal in July 2007 and in March 2010, in part, to attempt to verify the Veteran's complete service dates and obtain his available service records from the relevant Federal records repository.  In response to several requests from the RO for the Veteran's service records, the New Hampshire State Adjutant General's Office advised VA in October 2010 that it had no records for the Veteran and information concerning his active service dates could be obtained from the Defense Finance & Accounting Service (DFAS).  The RO also contacted the U.S. Enlisted Records and Evaluation Center in October 2010 seeking the Veteran's service dates.  The National Personnel Records Center in St. Louis, Missouri (NPRC) confirmed in December 2010 that it had no records on file for the Veteran and advised VA that any records might be available from the state adjutant general's office in the state where he had served in the National Guard (in this case, New Hampshire).  Following several additional requests sent to DFAS concerning the Veteran's service dates, DFAS provided VA with copies of the Veteran's Leave and Earnings Statements for all periods of his ACDUTRA and INACDUTRA.  As noted elsewhere, RO personnel were able to reconstruct the Veteran's active service dates based on the Leave and Earnings Statements obtained from DFAS and concluded that his last period of active service ended in approximately November 1986.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, to include documentation in the Veteran's claims file of the RO's exhaustive attempts to obtain his complete service records and the records ultimately obtained and associated with the claims file, the Board finds that additional service records for the Veteran do not exist and further attempts to obtain them would be futile.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred disabilities of the left ankle and bilateral knees during active service.  He specifically contends that he tore cartilage in his left knee and separately fell into a "muddy rut while carrying a heavy projectile" and injured his left ankle during active service, causing his current left knee and left ankle disabilities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, which is explicitly recognized as "chronic," disabilities of the left ankle and bilateral knees otherwise are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  As such, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable only to the issue of entitlement to service connection for arthritis of the left ankle, left knee, and right knee.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records from his multiple periods of ACDUTRA and INACDUTRA show that, at his Army National Guard (ANG) enlistment physical examination in July 1969, clinical evaluation of the Veteran's lower extremities was normal.  The Veteran denied all relevant pre-service medical history.

The Veteran's medical history was unchanged on subsequently medical history reports completed in August 1969, August 1970, October 1971, and in August 1972.  In medical history reports completed in November 1973, October 1974, February 1975, and in August 1976, the Veteran denied experiencing "any significant illness or injury since my last physical examination."

On ANG periodic physical examination in October 1977, clinical evaluation of the Veteran's lower extremities was unchanged.  He denied all relevant medical history.  The Veteran's history and clinical evaluation were unchanged on periodic physical examination in September 1979.

On outpatient treatment on April 7, 1980, it was noted that the Veteran "has probable sprain of left ankle."  He was prescribed aspirin and his left ankle was wrapped "with Ace bandage."  On April 11, 1980, the left ankle splint was removed and the Veteran's left ankle was re-wrapped.

In May 1983, the Veteran complained of left knee throbbing "when lifting heavy objects and doing strenuous movements."  He reported injuring his left knee in August 1982 and, after seeing a private physician, being told that "it was possible he had torn cartilage."  Physical examination showed pain "located in inside area" of the left knee, some tenderness "in site," an "almost norm[al]" gait, and "some stiffness in knee while walking."  The Veteran was discharged to duty.

On periodic physical examination in July 1983, the Veteran's medical history included a mild knee injury in 1981.  Clinical evaluation of the Veteran's lower extremities was normal.  
 
On outpatient treatment in May 1985, the Veteran complained of pain in the right foot.  He reported that "he slipped in mud" several hours earlier and "when he tried to walk, it hurt, but he kept walking on" his right foot.  Physical examination of the foot showed no apparent swelling, slight discomfort following "flex test."  The assessment was possible ligament strain or pull but no apparent fractures.  The Veteran was given an ice pack and ace bandage for 6 hours.  When his right foot was re-checked 6 hours later, slight discomfort was noted.

The Veteran's SSA records show that he was awarded SSA disability benefits in April 1994 for primary diagnoses of severe chronic lumbar and cervical strain status-post motor vehicle accident and secondary diagnoses of alcohol abuse disorder, dysthymia, and personality disorder.  There were no records concerning disabilities of the left ankle or bilateral knees in the Veteran's SSA records.

The post-service evidence shows that, in a March 2004 statement, the Veteran contended that he had sprained his left ankle and left knee ligaments "when lifting projectiles + the howitzer."  

VA x-rays of the Veteran's bilateral knees taken in October 2004 were normal.

The Veteran testified at his December 2006 Board hearing that he wore orthopedic shoes and prosthetics supports for his feet.  See Board hearing transcript dated December 21, 2006, at pp. 8.  He also testified that he had been told when he injured his left knee during active service that he could have torn the knee cartilage.  He testified further that he used a cane and experienced bilateral knee buckling.  Id., at pp. 9.  

On VA ankle conditions Disability Benefits Questionnaire (DBQ) in March 2012, the Veteran stated that his left ankle disability "has fully resolved and he currently has no symptoms in the left ankle and that he is not concerned about it."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he injured his left ankle "when he tripped in a muddy rut while carrying a heavy load" during active service.  His in-service left ankle sprain in April 1980 was noted.  He denied any flare-ups that impacted ankle function.  Range of motion testing of the left ankle showed plantar flexion to 45 degrees or greater (or normal) with no objective evidence of painful motion, dorsiflexion to 20 greater or greater (or normal) with no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with 3 repetitions.  There was no additional limitation of motion following repetitive testing.  Physical examination of the left ankle showed no functional loss or functional impairment, no localized tenderness or pain on palpation of the joints/soft tissues, 5/5 muscle strength, no laxity, ankylosis, "shin splints," Achilles tendonitis or tendon rupture, or malunion of the calcaneus or talus, no residual signs or symptoms due to ankle surgery, no scars, and no other pertinent physical findings.  The Veteran reported using a cane occasionally "for left knee and lumbar spine condition."  No x-rays were taken.  The VA examiner stated, "There is no evidence on today's exam or any current chronic disorder of either ankle."  He also stated, "There is no diagnosed left ankle disability."  The diagnosis was resolved left ankle sprain.

On VA knee and lower leg conditions DBQ in March 2012, the Veteran's complaints included intermittent left knee pain "and feeling that it will give out on him" and occasional left knee buckling "but no falls."  The Veteran also stated that "he is not sure why there is a request for [a] right knee exam as he states he has not injured his right knee, nor does he have any problems or symptoms involving the right knee."  He stated further that he injured his left knee "on his first day back at work at the Navy Shipyard following a two week period of active duty."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's in-service slip in mud in May 1985 was noted "but there is no mention of any knee pain or injury and no further details noted."  The Veteran also reported being told that he had torn cartilage in his left knee while on active service.  He was not receiving any current treatment for a knee condition.  He also denied any flare-ups.  Range of motion testing of the right knee showed flexion to 90 degrees with no objective evidence of painful motion and zero degrees of extension (or no limitation of motion) with no objective evidence of painful motion.  Range of motion testing of the left knee showed flexion to 90 degrees with painful motion beginning at 80 degrees, zero degrees of extension (or no limitation of motion) with objective evidence of painful motion at zero degrees.  There was no additional limitation of motion on repetitive testing.  The Veteran had no functional loss of the right lower extremity but had less movement than normal and pain of movement in the left knee.  Physical examination showed tenderness or pain on palpation of the joint line or soft tissues in the left knee, 5/5 muscle strength, normal joint stability, no evidence or history of recurrent patellar subluxation/dislocation, no "shin splints," stress fractures, chronic exertional compartment syndrome, or other tibial and/or fibular impairment, no meniscal conditions, no residual signs and/or symptoms due to knee surgery, no scars, and no other pertinent physical findings.  The Veteran reported using a cane occasionally "for both lumbar spine and left knee condition."  No x-rays were taken.  The VA examiner stated that the Veteran's knee condition did not impact his ability to work.  This examiner also stated, " Range of motion testing for both knees was limited by the fact that the Veteran had difficulty flexing both knees beyond the degree noted above due to the fact that further flexion triggered significant back pain."  The examiner noted that a review of the claims file "shows no documented evidence of 'cartilage tear' as reported by [the] Veteran."  This examiner found "no diagnosed right knee disability."  He opined that the Veteran's chronic left knee strain was less likely as not (less than 50 percent probability) due to or the result of any injury or activity during active service or a verified period of ACDUTRA or INACDUTRA.  The rationale was that "the Veteran indicated that he originally injured the left knee at his civilian job after returning from a period of military training."  The rationale also was that there was "no convincing evidence" in the Veteran's claims file that he injured his left knee during a period of active service or a verified period of ACDUTRA or INACDUTRA.  The diagnosis was left knee strain.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a left ankle disability and for a right knee disability.  The Veteran has contended that he injured both his left ankle and right knee during active service and his current disabilities of the left ankle and right knee are related to service.  The record evidence does not support his assertions concerning in-service incurrence of a right knee disability or an etiological relationship between either a current left ankle or right knee disability and active service.  The Veteran's available service treatment records show that he experienced a probable left ankle sprain in April 1980 during a period of active service.  These records do not show that the Veteran injured his right knee during service, although the Board acknowledges that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The remaining evidence shows that, although the Veteran was treated for a left ankle sprain during active service, he does not experience any current chronic left ankle or right knee disability which could be attributed to active service.  The Board finds it especially significant that, at his most recent VA examination in March 2012, the Veteran stated that "he is not sure why there is a request for [a] right knee exam as he states he has not injured his right knee, nor does he have any problems or symptoms involving the right knee."  He has not contended, and the evidence does not show, that what he reported at his March 2012 VA examination concerning his claimed right knee disability was inaccurate.  The Veteran's left ankle had a full range of motion without objective evidence of painful motion although there was limited flexion of the Veteran's right knee due to "significant back pain."  The March 2012 VA examiner concluded that there was "no diagnosed right knee disability."  This examiner also stated, "There is no evidence on today's exam or any current chronic disorder of either ankle."  He further found "no diagnosed left ankle disability."  The Veteran was diagnosed as having a resolved left ankle sprain.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a left ankle or right knee disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a right knee disability at any time during the pendency of this appeal.  Although there is evidence of a left ankle disability (diagnosed as left ankle sprain) decades ago during the Veteran's active service, it appears that this disability resolved with in-service treatment and did not result in any chronic left ankle disability which could be attributed to active service.  In summary, the Board finds that service connection for a left ankle disability and for a right knee disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  The Veteran contends that he incurred a left knee disability (which he characterized as a cartilage tear) during active service and his current left knee disability (which is diagnosed as chronic left knee strain) is related to service.  The record evidence does not support his assertions concerning in-service incurrence of a left knee disability or an etiological relationship between a current left knee disability and active service.  The Veteran's service treatment records show no complaints of or treatment for a left knee disability, including at the time he reported that "he slipped in mud" in May 1985 and experienced a right foot injury.  The Board again notes in this regard that the lack of contemporaneous service treatment records does not preclude granting service connection for a left knee disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  

The remaining evidence shows that, although the Veteran experiences current left knee disability, it is not related to active service.  It appears that, following the end of his active service in approximately November 1986, the Veteran had no medical evaluation of the left knee until March 2012, or almost 26 years later, when he was examined for VA compensation purposes.  At his March 2012 VA examination, the Veteran had a painful range of left knee motion on flexion and extension but no additional limitation of motion on repetitive testing.  The VA examiner noted that the Veteran's left knee flexion was limited by reported "significant back pain."  The Veteran also reported using a cane occasionally because of his left knee condition.  Following physical examination, the March 2012 VA examiner opined that the Veteran's chronic left knee strain was less likely as not (less than 50 percent probability) due to or the result of any injury or activity during active service or a verified period of ACDUTRA or INACDUTRA.  The rationale was that "the Veteran indicated that he originally injured the left knee at his civilian job after returning from a period of military training."  The rationale also was that there was "no convincing evidence" in the Veteran's claims file that he injured his left knee during a period of active service or a verified period of ACDUTRA or INACDUTRA.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which indicates that his current left knee disability is related to active service.  In summary, the Board finds that service connection for a left knee disability also is not warranted.

The Board finally finds that service connection for left ankle arthritis, left knee arthritis, or for right knee arthritis is not warranted.  The Veteran does not contend, and the record evidence does not indicate, that he complained of or was treated for arthritis in his left ankle or either of his knees during active service or within a year of any active military service such that service connection is warranted for arthritis in any of these joints on a presumptive basis.   See 38 C.F.R. §§ 3.307, 3.309 (2012).  The evidence shows instead that the Veteran's bilateral knee x-rays have been normal repeatedly during and after active service.  Thus, the Board finds that service connection for left ankle arthritis, left knee arthritis, or for right knee arthritis is not warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a left ankle disability, a right knee disability, and a left knee disability fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a left ankle and bilateral knee disabilities have been continuous since service.  He asserts that he continued to experience symptoms relating to the left ankle (pain and swelling) and the knees (pain, occasional giving way, and difficulty walking) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of left ankle and bilateral knee disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities all began in service, in the more contemporaneous medical history he gave at multiple periodic physical examinations conducted during his active service, he repeatedly denied any history or complaints of symptoms of a left ankle disability.  And, although he reported a history of a mild knee injury in 1981 when examined in July 1983, he did not report any relevant medical history before or after the July 1983 periodic physical examination.  The Veteran's in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a right knee disability at any time following active service.  This evidence also does not reflect complaints or treatment for left ankle or left knee disabilities for several decades after his service separation and there is no evidence linking a current disability of the knees or the left ankle to active military service.  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including multiple psychiatric problems and a low back disability.  Significantly, during that treatment, when he specifically complained of other problems, he did not report complaints related to the left ankle or either of his knees.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined for VA compensation purposes in March 2012, he did not report the onset of right knee symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  As noted elsewhere, the Veteran questioned why his right knee was being examined in March 2012 because he reported that "he has not injured his right knee, nor does he have any problems or symptoms involving the right knee."  He also reported at his March 2012 VA examination that he had not injured his left knee during a period of active service but instead experienced a left knee injury immediately following the end of a 2-week period of ACDUTRA.  This history is more probative than the assertions and histories given for VA disability compensation purposes.  Id.  In this regard, the history given on 2012 VA examination is consistent with the other evidence of record.

He did not claim that symptoms of his disabilities began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of any service onset, as well as continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's assertions concerning the basis for his claims of service connection and finds his recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings during service, the absence of complaints or treatment for years after service, and his previous statements made when being examined by a VA doctor.   For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran developed a bilateral knee and/or left ankle disability due to service and that he had continuous symptoms of his knees and left ankle following active military service.  In sum, the competent and probative evidence of record fails to 







      CONTINUE ON NEXT PAGE

show that the Veteran has a current bilateral knee and/or left ankle disability which are due to service.


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


